ORDER
Considering the “Motion for Remand” filed by the Office of Disciplinary Counsel,
IT IS ORDERED that this matter be remanded to the disciplinary board for consolidation with the pending investigative matters numbered 15650, 15818, 15859, 16395, 16591, 16719, 16805, 16885, 17235, 17434, 17519, 17914, 17992, 18184, 18190, 18268, 18431, and 18465. After appropriate consideration of the consolidated matters, the board is directed to issue a single recommendation of discipline to this court encompassing all disciplinary matters involving respondent.
/s/ John L. Weimer Justice, Supreme Court of Louisiana